
	

113 S2865 IS: Voter Registration Modernization Act
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2865
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mrs. Gillibrand (for herself, Mr. Merkley, and Mr. Begich) introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To amend the National Voter Registration Act of 1993 to provide for voter registration through the
			 Internet, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
		  Voter Registration Modernization Act.
		
			2.
			Requiring
			 availability of Internet for voter registration
			
				(a)
				Requiring
			 Availability of Internet for Registration
				The National Voter
			 Registration Act of 1993 (52 U.S.C. 20501 et seq.) is amended by
			 inserting
			 after section 6 the following new section:
				
					
						6A.
						Internet
				Registration
						
							(a)
							Requiring
				Availability of Internet for Online Registration
							
								(1)
								Availability of
				online registration
								Each State, acting through the chief State
				election official, shall ensure that the following services are
			 available to
				the public at any time on the official public websites of the
			 appropriate State
				and local election officials in the State, in the same manner and
			 subject to
				the same terms and conditions as the services provided by voter
			 registration
				agencies under section 7(a):
								
									(A)
									Online application
				for voter registration.
								
									(B)
									Online assistance
				to applicants in applying to register to vote.
								
									(C)
									Online completion and submission by
				applicants of the mail voter registration application form
			 prescribed by the
				Election Assistance Commission pursuant to section 9(a)(2),
			 including
				assistance with providing a signature in electronic form as
			 required under
				subsection (c).
								
									(D)
									Online receipt of
				completed voter registration applications.
								
							(b)
							Acceptance of
				completed applications
							A State shall accept an online voter
				registration application provided by an individual under this
			 section, and
				ensure that the individual is registered to vote in the State, if—
							
								(1)
								the individual
				meets the same voter registration requirements applicable to
			 individuals who
				register to vote by mail in accordance with section 6(a)(1) using
			 the mail
				voter registration application form prescribed by the Election
			 Assistance
				Commission pursuant to section 9(a)(2); and
							
								(2)(A)
									in the case of an individual who has a signature on file with the State motor vehicle authority,
			 the information provided in the application matches the records of such
			 State motor vehicle authority; and(B)in any other case, the individual
				provides a signature in electronic form in accordance with
			 subsection (c).
								
							(c)
							Signatures in
				electronic form
							For purposes
				of this section, an individual provides a signature in electronic
			 form
				by—
							
								(1)
								executing a
				computerized mark in the signature field on an online voter
			 registration
				application; or
							
								(2)
								submitting with
				the application an electronic copy of the individual’s handwritten
			 signature
				through electronic means.
							
							(d)
							Provision of
				Services in Nonpartisan Manner
							The services made available under
				subsection (a) shall be provided in a manner that ensures that,
			 consistent with
				section 7(a)(5)—
							
								(1)
								the online
				application does not seek to influence an applicant’s political
			 preference or
				party registration; and
							
								(2)
								there is no
				display on the website promoting any political preference or party
			 allegiance,
				except that nothing in this paragraph may be construed to prohibit
			 an applicant
				from registering to vote as a member of a political party.
							
							(e)
							Protection of
				Security of Information
							In meeting the requirements of this
				section, the State shall establish appropriate technological
			 security measures
				to prevent to the greatest extent practicable any unauthorized
			 access to
				information provided by individuals using the services made
			 available under
				subsection (a).
						
							(f)
							Nondiscrimination
				among registered voters using mail and online registration
							In
				carrying out this Act, the Help America Vote Act of 2002, or any
			 other Federal,
				State, or local law governing the treatment of registered voters in
			 the State
				or the administration of elections for public office in the State,
			 a State
				shall treat a registered voter who registered to vote online in
			 accordance with
				this section in the same manner as the State treats a registered
			 voter who
				registered to vote by
				mail.(g)Accessibility of online registrationThe services provided under subsection (a) shall be provided in a manner that is accessible to
			 individuals with disabilities, including those that are blind and visually
			 impaired, in a manner that provides the same opportunity for access and
			 participation (including privacy and independence) as for other voters..
			
				(b)
				Treatment as
			 individuals registering To vote by mail for purposes of first-Time voter
			 identification requirements
				Section 303(b)(1)(A) of the Help America
			 Vote Act of 2002 (52 U.S.C. 21083(b)(1)(A)) is amended by striking by
			 mail and inserting by mail or online under section 6A of the
			 National Voter Registration Act of 1993.
			
				(c)
				Conforming
			 Amendments
				
					(1)
					Timing of
			 registration
					Section 8(a)(1) of the National Voter Registration
			 Act of 1993 (52 U.S.C. 20507(a)(1)) is amended—
					
						(A)
						by striking
			 and at the end of subparagraph (C);
					
						(B)
						by redesignating
			 subparagraph (D) as subparagraph (E); and
					
						(C)
						by inserting after
			 subparagraph (C) the following new subparagraph:
						
							
								(D)
								in the case of online registration through
				the official public website of an election official under section
			 6A, if the
				valid voter registration application is submitted online not later
			 than the
				lesser of 30 days, or the period provided by State law, before the
			 date of the
				election (as determined by treating the date on which the
			 application is sent
				electronically as the date on which it is submitted);
				and
							.
					
					(2)
					Informing
			 applicants of eligibility requirements and penalties
					Section
			 8(a)(5) of such Act (52 U.S.C. 20507(a)(5)) is amended by striking
			 and 7 and inserting 6A, and 7.
				
			3.
			Use of Internet
			 to update registration information
			
				(a)
				In
			 General
				
					(1)
					Updates to
			 information contained on computerized statewide voter registration
			 list
					Section 303(a) of the Help America Vote Act of 2002 (52
			 U.S.C. 21083(a)) is amended by adding at the end the following new
			 paragraph:
					
						
							(6)
							Use of Internet
				by registered voters to update information
							
								(A)
								In
				general
								The appropriate State
				or local election official shall ensure that any registered voter
			 on the
				computerized list may at any time update the voter’s registration
			 information,
				including the voter’s address and electronic mail address, online
			 through the
				official public website of the election official responsible for
			 the
				maintenance of the list, so long as the voter attests to the
			 contents of the
				update by providing a signature in electronic form in the same
			 manner required
				under section 6A(c) of the National Voter Registration Act of 1993.
							
								(B)
								Processing of
				updated information by election officials
								If a registered voter
				updates registration information under subparagraph (A), the
			 appropriate State
				or local election official shall—
								
									(i)
									revise any
				information on the computerized list to reflect the update made by
			 the voter;
				and
								
									(ii)
									if the updated
				registration information affects the voter’s eligibility to vote in
			 an election
				for Federal office, ensure that the information is processed with
			 respect to
				the election if the voter updates the information not later than
			 the lesser of
				30 days, or the period provided by State law, before the date of
			 the
				election.
								.
				
					(2)
					Conforming
			 amendment relating to effective date
					Section 303(d)(1)(A) of such
			 Act (52 U.S.C. 21083(d)(1)(A)) is amended by striking subparagraph
			 (B) and inserting subparagraph (B) and subsection
			 (a)(6).
				
				(b)
				Ability of
			 registrant To use online update To provide information on
			 residence
				Section 8(d)(2)(A)
			 of the National Voter Registration Act of 1993 (52 U.S.C.
			 20507(d)(2)(A)) is
			 amended—
				
					(1)
					in the first sentence, by inserting after
			 return the card the following: or update the registrant’s
			 information on the computerized Statewide voter registration list using
			 the
			 online method provided under section 303(a)(6) of the Help America Vote
			 Act of
			 2002; and
				
					(2)
					in the second
			 sentence, by striking returned, and inserting the following:
			 returned or if the registrant does not update the registrant’s
			 information on the computerized Statewide voter registration list using
			 such
			 online method,.
				
			4.
			Study on best practices for internet registration
			
				(a)
				In general
				The Director of the National Institute of Standards and Technology shall conduct an ongoing  study
			 on best practices for implementing the requirements for Internet
			 registration under section 6A of the National Voter Registration Act of
			 1993 (as added by section 2) and the requirement to permit voters to
			 update voter registration information online under section 303(a)(6) of
			 the Help America Vote Act of 2002 (as added by section 3) in a fully
			 accessible manner.
			
				(b)
				Report
				
					(1)
					In general
					Not later than 4 months after the date of the enactment of this Act, the Director of the National
			 Institute of  Standards and Technology shall make publicly available a
			 report on the study conducted under subsection (a).
				
					(2)
					Quadrennial update
					The Director of the National Institute of  Standards and Technology shall review and update the
			 report made under paragraph (1).
				
				(c)
				Use of best practices in EAC voluntary guidance
				Subsection (a) of section 311 of the Help America Vote Act of 2002 (52 U.S.C. 21101(a)) is amended
			 by adding at the end the following new sentence: Such voluntary guidance shall utilize the best practices developed by the Director of the National
			 Institute of  Standards and Technology under section 4 of the Voter Registration Modernization Act for the use of the Internet in voter registration..
			
			5.
			Provision of
			 election information by electronic mail to individuals registered to
			 vote
			
				(a)
				Including Option
			 on Voter Registration Application To Provide E-Mail Address and Receive
			 Information
				
					(1)
					In
			 general
					Section 9(b) of the National Voter Registration Act of
			 1993 (52 U.S.C. 20508(b)) is amended—
					
						(A)
						by striking
			 and at the end of paragraph (3);
					
						(B)
						by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
					
						(C)
						by adding at the
			 end the following new paragraph:
						
							
								(5)
								shall include a space for the applicant to
				provide (at the applicant’s option) an electronic mail address,
			 together with a
				statement that, if the applicant so requests, instead of using
			 regular mail the
				appropriate State and local election officials shall provide to the
			 applicant,
				through electronic mail sent to that address, the same voting
			 information (as
				defined in section 302(b)(2) of the Help America Vote Act of 2002)
			 which the
				officials would provide to the applicant through regular
				mail.
							.
					
					(2)
					Prohibiting use
			 for purposes unrelated to official duties of election
			 officials
					Section 9 of such Act (52 U.S.C. 20508) is amended
			 by adding at the end the following new subsection:
					
						
							(c)
							Prohibiting use
				of electronic mail addresses for other than official purposes
							The chief State election official shall
				ensure that any electronic mail address provided by an applicant
			 under
				subsection (b)(5) is used only for purposes of carrying out
			 official duties of
				election officials and is not transmitted by any State or local
			 election
				official (or any agent of such an official, including a contractor)
			 to any
				person who does not require the address to carry out such official
			 duties and
				who is not under the direct supervision and control of a State or
			 local
				election
				official.
						.
				
				(b)
				Requiring
			 Provision of Information by Election Officials
				Section 302(b) of the Help America Vote Act
			 of 2002 (52 U.S.C. 21082(b)) is amended by adding at the end the following
			 new
			 paragraph:
				
					
						(3)
						Provision of
				other information by electronic mail
						If an individual who is a registered voter
				has provided the State or local election official with an
			 electronic mail
				address for the purpose of receiving voting information (as
			 described in
				section 9(b)(5) of the National Voter Registration Act of 1993),
			 the
				appropriate State or local election official, through electronic
			 mail
				transmitted not later than 30 days before the date of the election
			 involved,
				shall provide the individual with information on how to obtain the
			 following
				information by electronic means:
						
							(A)
							The name and
				address of the polling place at which the individual is assigned to
			 vote in the
				election.
						
							(B)
							The hours of
				operation for the polling place.
						
							(C)
							A description of
				any identification or other information the individual may be
			 required to
				present at the polling
				place.
						.
			
			6.
			Clarification of
			 requirement regarding necessary information to show eligibility to
			 vote
			Section 8 of the National
			 Voter Registration Act of 1993 (52 U.S.C. 20507) is amended—
			
				(1)
				by redesignating
			 subsection (j) as subsection (k); and
			
				(2)
				by inserting after
			 subsection (i) the following new subsection:
				
					
						(j)
						Requirement for
				State To Register Applicants Providing Necessary Information To
			 Show
				Eligibility To Vote
						For
				purposes meeting the requirement of subsection (a)(1) that an
			 eligible
				applicant is registered to vote in an election for Federal office
			 within the
				deadlines required under such subsection, the State shall consider
			 an applicant
				to have provided a valid voter registration form if—
						
							(1)
							the applicant has
				accurately completed the application form and attested to the
			 statement
				required by section 9(b)(2); and
						
							(2)
							in the case of an
				applicant who registers to vote online in accordance with section
			 6A, the
				applicant provides a signature in accordance with subsection (c) of
			 such
				section.
						.7.Implementation payments(a)In generalThe Election Assistance Commission  shall make an implementation payment each year in an
			 amount
			 determined under subsection (c) to each State.(b)Use of Funds(1)In generalExcept as provided in paragraph (2), a State receiving a payment under subsection (a) shall use the
			 payment only to meet the
			 requirements of this Act.(2)Other activitiesA State may use implementation payments to carry out other activities to improve the administration
			 of elections for Federal office if the State certifies to the
			 Commission
			 that—(A)the State has implemented the requirements of this Act; and(B)the amount expended with respect to such other activities does not exceed the an amount equal to
			 the minimum payment amount applicable to the State under subsection
			 (c)(3).(3)LimitationRules similar to the rules of section 251(f) of
			 the Help America Vote Act of 2002 (52 U.S.C. 21001(f)) shall apply for
			 purposes of this section.(c)Allocation of funds(1)In generalSubject to paragraph (3), the amount of an implementation payment made to a State for any year
			 shall be equal to—(A)the total amount appropriated for implementation payments for the year pursuant to the
			 authorization under subsection (d); and(B)the State allocation percentage for the State.(2)State allocation percentageThe term State allocation percentage has the same meaning as given such term under section 252(b) of the Help America Vote Act of 2002
			 (52 U.S.C. 21002(b)).(3)Minimum amount of payment; other rulesRules similar to the rules of subsections (c), (d), and (e) of section 252 of such Act (52 U.S.C.
			 21002) shall apply for purposes of this subsection.(d)Authorization of appropriations(1)In generalThere are authorized to be appropriated for implementation payments under this section $15,000,000
			 for fiscal year 2015.(2)AvailabilityAny amounts appropriated pursuant to the authority of paragraph (1) shall remain available without
			 fiscal year limitation until expended.
				(e)ReportsNot later than April 1, 2017, each State which received an implementation payment under this
			 section shall submit a report to the Commission on the activities
			 conducted with funds provided under this section.
			8.
			Effective
			 date
			
				(a)
				In
			 General
				Except as provided in
			 subsection (b), the amendments made by this Act (other than the
			 amendments
			 made by section 5) shall take effect January 1, 2016.
			
				(b)
				Waiver
				If a State
			 certifies to
			 the Election Assistance Commission not later than January 1, 2016, that
			 the State will not meet the
			 deadline
			 referred to in subsection (a) for good cause and includes in the
			 certification the reasons for the failure to meet such deadline,
			 subsection (a) shall apply to the State as if the reference in such
			 subsection
			 to January 1, 2016 were a reference to January 1,
			 2018.
			
